NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 04 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

REINA RAFAELA ZET,                               No. 07-71844

              Petitioner,                        Agency No. A073-914-645

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 2, 2011**
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and CLIFTON, Circuit Judges.

       Reina Rafaela Zet, native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order denying her motion to reopen

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review the

denial of a motion to reopen for an abuse of discretion, Iturribarria v. INS, 321

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         -2-
F.3d 889, 894 (9th Cir. 2003), and we deny in part and dismiss in part the petition

for review.

      The BIA acted within its discretion in denying Zet’s motion to reopen

because it was filed more than ninety days after the BIA’s final deportation order,

see 8 C.F.R. § 1003.2(c)(2), and Zet has not identified any exceptions to the

ninety-day time limitation that apply, see id. §1003.2(c)(3).

      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen deportation proceedings under 8 C.F.R. § 1003.2(a).

See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002) (noting that “the decision

of the BIA whether to invoke its sua sponte authority is committed to its unfettered

discretion”) (emphasis omitted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.